Exhibit 10.5
EXECUTION VERSION
Bank of America, N.A.
Bank of America Tower at One Bryant Park
New York, NY 10036
          March 24, 2009

          To:   Newell Rubbermaid Inc.     Three Glenlake Parkway     Atlanta,
Georgia 30328
 
  Attention:   Treasurer
 
  Telephone No.:   (770) 418-7000
 
  Facsimile No.:   (770) 677-8705

Re: Warrants
          The purpose of this letter agreement (this “Confirmation”) is to
confirm the terms and conditions of the Warrants issued by Newell Rubbermaid
Inc. (“Company”) to Bank of America, N.A. (“Dealer”) as of the Trade Date
specified below (the “Transaction”). This letter agreement constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below. This
Confirmation shall replace any previous agreements and serve as the final
documentation for this Transaction.
          The definitions and provisions contained in the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”), as published by the
International Swaps and Derivatives Association, Inc. (“ISDA”), are incorporated
into this Confirmation. In the event of any inconsistency between the Equity
Definitions and this Confirmation, this Confirmation shall govern. This
Transaction shall be deemed to be a Share Option Transaction within the meaning
set forth in the Equity Definitions.
          Each party is hereby advised, and each such party acknowledges, that
the other party has engaged in, or refrained from engaging in, substantial
financial transactions and has taken other material actions in reliance upon the
parties’ entry into the Transaction to which this Confirmation relates on the
terms and conditions set forth below.
1. This Confirmation evidences a complete and binding agreement between Dealer
and Company as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Company had executed an agreement in such form (but without any
Schedule except for the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine)) on the Trade Date.
In the event of any inconsistency between provisions of that Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction
to which this Confirmation relates. The parties hereby agree that no Transaction
other than the Transaction to which this Confirmation relates shall be governed
by the Agreement.

2.   The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

General Terms:

         
 
  Trade Date:   March 24, 2009
 
       
 
  Effective Date:   The third Exchange Business Day immediately prior to the
Premium Payment Date
 
       
 
  Warrants:   Equity call warrants, each giving the holder the right to purchase
one Share at the Strike Price, subject to the Settlement Terms set

 



--------------------------------------------------------------------------------



 



         
 
      forth below. For the purposes of the Equity Definitions, each reference to
a Warrant herein shall be deemed to be a reference to a Call Option.
 
       
 
  Warrant Style:   European
 
       
 
  Seller:   Company
 
       
 
  Buyer:   Dealer
 
       
 
  Shares:   The common stock of Company, par value USD 1.00 per Share (Exchange
symbol “NWL”)
 
       
 
  Number of Warrants:   17,429,700, subject to adjustment as provided herein.
 
       
 
  Warrant Entitlement:   One Share per Warrant
 
       
 
  Strike Price:   USD 11.5850
 
       
 
  Premium:   USD 14,250,000
 
       
 
  Premium Payment Date:   March 30, 2009
 
       
 
  Exchange:   The New York Stock Exchange
 
       
 
  Related Exchange(s):   All Exchanges
 
        Procedures for Exercise:    
 
       
 
  Expiration Time:   The Valuation Time
 
       
 
  Expiration Date(s):   Each Scheduled Trading Day during the period from and
including the First Expiration Date and to and including the 75th Scheduled
Trading Day following the First Expiration Date shall be an “Expiration Date”
for a number of Warrants equal to the Daily Number of Warrants on such date;
provided that, notwithstanding anything to the contrary in the Equity
Definitions, if any such date is a Disrupted Day, the Calculation Agent shall
make adjustments, if applicable, to the Daily Number of Warrants or shall reduce
such Daily Number of Warrants to zero for which such day shall be an Expiration
Date and shall designate a Scheduled Trading Day or a number of Scheduled
Trading Days as the Expiration Date(s) for the remaining Daily Number of
Warrants or a portion thereof for the originally scheduled Expiration Date; and
provided further that if such Expiration Date has not occurred pursuant to this
clause as of the eighth Scheduled Trading Day following the last scheduled
Expiration Date under this Transaction, the Calculation Agent shall have the
right to declare such Scheduled Trading Day to be the final Expiration Date and
the Calculation Agent shall determine its good faith estimate of the fair market
value for the Shares as of the Valuation Time on that eighth Scheduled Trading
Day or on any subsequent Scheduled Trading Day, as the Calculation Agent shall
determine using commercially reasonable means.

2



--------------------------------------------------------------------------------



 



         
 
  First Expiration Date:   June 13, 2014 (or if such day is not a Scheduled
Trading Day, the next following Scheduled Trading Day), subject to Market
Disruption Event below.
 
       
 
  Daily Number of Warrants:   For any Expiration Date, the Number of Warrants
that have not expired or been exercised as of such day, divided by the remaining
number of Expiration Dates (including such day), rounded down to the nearest
whole number, subject to adjustment pursuant to the provisos to “Expiration
Date(s)”.
 
       
 
  Automatic Exercise:   Applicable; and means that a number of Warrants for each
Expiration Date equal to the Daily Number of Warrants (as adjusted pursuant to
the terms hereof) for such Expiration Date will be deemed to be automatically
exercised; provided that “In-the-Money” means that the Relevant Price for such
Expiration Date exceeds the Strike Price for such Expiration Date; and provided
further that all references in Section 3.4(b) of the Equity Definitions to
“Physical Settlement” shall be read as references to “Net Share Settlement”.
 
       
 
  Market Disruption Event:   Section 6.3(a)(ii) of the Equity Definitions is
hereby amended by replacing clause (ii) in its entirety with “(ii) an Exchange
Disruption, or” and inserting immediately following clause (iii) the phrase “;
in each case that the Calculation Agent determines is material.”
 
        Valuation:    
 
       
 
  Valuation Time:   Scheduled Closing Time; provided that if the principal
trading session is extended, the Calculation Agent shall determine the Valuation
Time in its reasonable discretion.
 
       
 
  Valuation Date:   Each Exercise Date.
 
        Settlement Terms:    
 
       
 
  Settlement Method:   Net Share Settlement.
 
       
 
  Net Share Settlement:   On the relevant Settlement Date, Company shall deliver
to Dealer the Share Delivery Quantity of Shares for such Settlement Date to the
account specified hereto free of payment through the Clearance System.
 
       
 
  Share Delivery Quantity:   For any Settlement Date, a number of Shares, as
calculated by the Calculation Agent, equal to the Net Share Settlement Amount
for such Settlement Date divided by the Settlement Price on the Valuation Date
in respect of such Settlement Date, rounded down to the nearest whole number
plus any Fractional Share Amount.
 
       
 
  Net Share Settlement Amount:   For any Settlement Date, an amount equal to the
product of (i) the Number of Warrants exercised or deemed exercised on the
relevant Exercise Date, (ii) the Strike Price Differential for such Settlement
Date and (iii) the Warrant Entitlement.
 
       
 
  Settlement Price:   For any Valuation Date, the per Share volume-weighted
average price as
displayed under the heading “Bloomberg VWAP” on

3



--------------------------------------------------------------------------------



 



         
 
      Bloomberg page NWL.N <equity> AQR (or any successor thereto) in respect of
the period from the scheduled opening time of the Exchange to the Scheduled
Closing Time on such Valuation Date (or if such volume-weighted average price is
unavailable, the market value of one Share on such Valuation Date, as determined
by the Calculation Agent). Notwithstanding the foregoing, if (i) any Expiration
Date is a Disrupted Day and (ii) the Calculation Agent determines that such
Expiration Date shall be an Expiration Date for fewer than the Daily Number of
Warrants, as described above, then the Settlement Price for the relevant
Valuation Date shall be the volume-weighted average price per Share on such
Valuation Date on the Exchange, as determined by the Calculation Agent based on
such sources as it deems appropriate using a volume-weighted methodology, for
the portion of such Valuation Date for which the Calculation Agent determines
there is no Market Disruption Event.
 
       
 
  Settlement Date(s):   As determined in reference to Section 9.4 of the Equity
Definitions, subject to Section 9(k)(i) hereof.
 
        Other Applicable Provisions:   The provisions of Sections 9.1(c), 9.8,
9.9, 9.11, 9.12 and 10.5 of the Equity Definitions will be applicable, except
that all references in such provisions to “Physically-settled” shall be read as
references to “Net Share Settled.” “Net Share Settled” in relation to any
Warrant means that Net Share Settlement is applicable to that Warrant.
 
        Representation and Agreement:   Notwithstanding Section 9.11 of the
Equity Definitions, the parties acknowledge that any Shares delivered to Dealer
may be, upon delivery, subject to restrictions and limitations arising from
Company’s status as issuer of the Shares under applicable securities laws.
 
        3. Additional Terms applicable to the Transaction:
 
           Adjustments applicable to the Warrants:
 
                  Method of Adjustment:   Calculation Agent Adjustment. For the
avoidance of doubt, in making any adjustments under the Equity Definitions, the
Calculation Agent may make adjustments, if any, to any one or more of the Strike
Price, the Number of Warrants, the Daily Number of Warrants and the Warrant
Entitlement. Notwithstanding the foregoing, any cash dividends or distributions
on the Shares, whether or not extraordinary, shall be governed by Section 9(f)
of this Confirmation in lieu of Article 10 or Section 11.2(c) of the Equity
Definitions.
 
        Extraordinary Events applicable to the Transaction:
 
       
 
  New Shares:   Section 12.1(i) of the Equity Definitions is hereby amended
(a) by deleting the text in clause (i) thereof in its entirety (including the
word “and” following clause (i)) and replacing it with the phrase “publicly
quoted, traded or listed (or whose related depositary receipts are publicly
quoted, traded or listed) on any of the New

4



--------------------------------------------------------------------------------



 



         
 
      York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global
Market (or their respective successors)” and (b) by inserting immediately prior
to the period the phrase “and (iii) of an entity or person organized under the
laws of the United States, any State thereof or the District of Columbia that
also becomes Company under the Transaction following such Merger Event or Tender
Offer”.
 
        Consequence of Merger Events:    
 
        Merger Event:   Applicable; provided that if an event occurs that
constitutes both a Merger Event under Section 12.1(b) of the Equity Definitions
and an Additional Termination Event under Section 9(h)(ii)(A) of this
Confirmation, Dealer may elect, in its commercially reasonable judgment, whether
the provisions of Section 12.1(b) of the Equity Definitions or
Section 9(h)(ii)(A) will apply.
 
       
 
  Share-for-Share:   Modified Calculation Agent Adjustment
 
       
 
  Share-for-Other:   Cancellation and Payment (Calculation Agent Determination)
 
       
 
  Share-for-Combined:   Cancellation and Payment (Calculation Agent
Determination); provided that Dealer may elect, in its commercially reasonable
judgment, Component Adjustment (Calculation Agent Determination).
 
        Consequence of Tender Offers:    
 
        Tender Offer:   Applicable; provided however that if an event occurs
that constitutes both a Tender Offer under Section 12.1(d) of the Equity
Definitions and Additional Termination Event under Section 9(h)(ii)(C) of this
Confirmation, Dealer may elect, in its commercially reasonable judgment, whether
the provisions of Section 12.3 of the Equity Definitions or Section 9(h)(ii)(C)
will apply.
 
       
 
  Share-for-Share:   Modified Calculation Agent Adjustment
 
       
 
  Share-for-Other:   Modified Calculation Agent Adjustment
 
       
 
  Share-for-Combined:   Modified Calculation Agent Adjustment
 
        Nationalization, Insolvency or Delisting:   Cancellation and Payment
(Calculation Agent Determination); provided that, in addition to the provisions
of Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors), such exchange or
quotation system shall thereafter be deemed to be the Exchange.
 
       

5



--------------------------------------------------------------------------------



 



          Additional Disruption Events:      
 
       Change in Law:   Applicable; provided that Section 12.9(a)(ii)(X) of the
Equity Definitions is hereby amended by replacing the word “Shares” with the
phrase “Hedge Positions.”
 
       
 
       Failure to Deliver:   Not Applicable
 
       
 
       Insolvency Filing:   Applicable
 
       
 
       Hedging Disruption:   Applicable; provided that Section 12.9(a)(v) of the
Equity Definitions is hereby modified by inserting the following two phrases at
the end of such Section:
 
       
 
      “For the avoidance of doubt, the term “equity price risk” shall be deemed
to include, but shall not be limited to, stock price and volatility risk. And,
for the further avoidance of doubt, any such transactions or assets referred to
in phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”
 
       
 
       Increased Cost of Hedging:   Not Applicable
 
       
 
       Loss of Stock Borrow:   Applicable
 
       
 
            Maximum Stock Loan Rate:       200 basis points
 
       
 
       Increased Cost of Stock Borrow:   Applicable
 
       
 
            Initial Stock Loan Rate:       25 basis points
 
       
 
  Hedging Party:   Dealer for all applicable Additional Disruption Events
 
       
 
  Determining Party:   Dealer for all applicable Extraordinary Events
 
       
 
  Non-Reliance:   Applicable
 
       
 
  Agreements and Acknowledgments
     Regarding Hedging Activities:   Applicable
 
       
 
  Additional Acknowledgments:   Applicable
 
        4. Calculation Agent:   Dealer; provided that all determinations made by
the Calculation Agent shall be made in good faith and in a commercially
reasonable manner. Following any calculation by the Calculation Agent hereunder
and a prior written request by Company, the Calculation Agent shall provide
Company a written explanation of any calculation or adjustment made by it
including, where applicable, a description of the methodology and the basis for
such calculation or adjustment in reasonable detail, it being understood that
the Calculation Agent shall not be obligated to disclose any proprietary models
used by it for such calculation.
 
        5. Account Details:    

  (a)   Account for payments to Company:          JPMorgan Chase New York
 ABA: 021 000 021
 Account:     Newell Rubbermaid Inc.
 A/C No.:     910-2-504074         Account for delivery of Shares from Company:
         To be provided by Company.

6



--------------------------------------------------------------------------------



 



  (b)   Account for payments to Dealer:         Bank of America, N.A.
New York, NY
SWIFT: BOFAUS3N
Bank Routing: 026-009-593
Account Name: Bank of America
Account No. : 0012333-34172         Account for delivery of Shares to Dealer:  
      DTC 0773

6. Offices:
The Office of Company for the Transaction is: Inapplicable, Company is not a
Multibranch Party.
The Office of Dealer for the Transaction is: New York
Bank of America, N.A.
Bank of America Tower at One Bryant Park
New York, NY 10036
7. Notices: For purposes of this Confirmation:

  (a)   Address for notices or communications to Company:         Newell
Rubbermaid Inc.
Three Glenlake Parkway
Atlanta, Georgia 30328
Attention:              Treasurer
Telephone No.:     (770) 418-7000
Facsimile No.:      (770) 677-8705     (b)   Address for notices or
communications to Dealer:         Dealer notice information to follow:        
Bank of America, N.A.
Bank of America Tower at One Bryant Park
New York, NY 10036
Attention:              John Servidio
Telephone No.:     (646) 855-7127
Facsimile No.:      (704) 208-2869

8. Representations and Warranties of Company
The representations and warranties of Company set forth in Section 1 of the
Underwriting Agreement (the “Underwriting Agreement”) dated as of March 24, 2009
among Company and Merrill Lynch, Pierce, Fenner & Smith Incorporated and J.P.
Morgan Securities Inc. as representatives of the Underwriters are true and
correct and are hereby deemed to be repeated to Dealer as if set forth herein.
Company hereby further represents and warrants to Dealer that:

  (a)   Company has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of this Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Company’s part; and this Confirmation has

7



--------------------------------------------------------------------------------



 



      been duly and validly executed and delivered by Company and constitutes
its valid and binding obligation, enforceable against Company in accordance with
its terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

  (b)   Neither the execution and delivery of this Confirmation nor the
incurrence or performance of obligations of Company hereunder will conflict with
or result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Company, or any applicable law or regulation, or any
order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument to which Company or any of its
subsidiaries is a party or by which Company or any of its subsidiaries is bound
or to which Company or any of its subsidiaries is subject, or constitute a
default under, or result in the creation of any lien under, any such agreement
or instrument.     (c)   No consent, approval, authorization, or order of, or
filing with, any governmental agency or body or any court is required in
connection with the execution, delivery or performance by Company of this
Confirmation, except such as have been obtained or made and such as may be
required under the Securities Act of 1933, as amended (the “Securities Act”) or
state securities laws.     (d)   The Shares of Company initially issuable upon
exercise of the Warrant by the net share settlement method (the “Warrant
Shares”) have been reserved for issuance by all required corporate action of
Company. The Warrant Shares have been duly authorized and, when delivered
against payment therefor (which may include Net Share Settlement in lieu of
cash) and otherwise as contemplated by the terms of the Warrant following the
exercise of the Warrant in accordance with the terms and conditions of the
Warrant, will be validly issued, fully-paid and non-assessable, and the issuance
of the Warrant Shares will not be subject to any preemptive or similar rights.  
  (e)   Company is not and will not be required to register as an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.     (f)   Company is an “eligible contract participant” (as such term
is defined in Section 1a(12) of the Commodity Exchange Act, as amended (the
“CEA”)) because one or more of the following is true:         Company is a
corporation, partnership, proprietorship, organization, trust or other entity
and:

  (A)   Company has total assets in excess of USD 10,000,000;     (B)   the
obligations of Company hereunder are guaranteed, or otherwise supported by a
letter of credit or keepwell, support or other agreement, by an entity of the
type described in Section 1a(12)(A)(i) through (iv), 1a(12)(A)(v)(I),
1a(12)(A)(vii) or 1a(12)(C) of the CEA; or     (C)   Company has a net worth in
excess of USD 1,000,000 and has entered into this Agreement in connection with
the conduct of Company’s business or to manage the risk associated with an asset
or liability owned or incurred or reasonably likely to be owned or incurred by
Company in the conduct of Company’s business.

  (g)   Company and each of its affiliates is not, on the date hereof, in
possession of any material non-public information with respect to Company.

8



--------------------------------------------------------------------------------



 



9. Other Provisions:

  (a)   Opinions. Company shall deliver to Dealer, on or prior to the Premium
Payment Date, an opinion of counsel, dated as of the Premium Payment Date, with
respect to the matters set forth in Sections 8(a) through (d) of this
Confirmation, and delivery of such opinion to Dealer shall be a condition
precedent for the purposes of Section 2(a)(iii) of the Agreement with respect to
each obligation of Dealer under Section 2(a)(i) of the Agreement.     (b)  
Repurchase Notices. Company shall, on any day on which Company effects any
repurchase of Shares, promptly give Dealer a written notice of such repurchase
(a “Repurchase Notice”) on such day if following such repurchase, the number of
outstanding Shares on such day, subject to any adjustments provided herein, is
(i) less than 250 million (in the case of the first such notice) or
(ii) thereafter more than 14 million less than the number of Shares included in
the immediately preceding Repurchase Notice. Company agrees to indemnify and
hold harmless Dealer and its affiliates and their respective officers,
directors, employees, affiliates, advisors, agents and controlling persons
(each, an “Indemnified Person”) from and against any and all losses (including
losses relating to Dealer’s hedging activities as a consequence of becoming, or
of the risk of becoming, a Section 16 “insider”, including without limitation,
any forbearance from hedging activities or cessation of hedging activities and
any losses in connection therewith with respect to this Transaction), claims,
damages, judgments, liabilities and expenses (including reasonable attorney’s
fees), joint or several, which an Indemnified Person actually may become subject
to, as a result of Company’s failure to provide Dealer with a Repurchase Notice
on the day and in the manner specified in this paragraph, and to reimburse,
within 30 days, upon written request, each of such Indemnified Persons for any
reasonable legal or other expenses incurred in connection with investigating,
preparing for, providing testimony or other evidence in connection with or
defending any of the foregoing. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against the Indemnified Person, such Indemnified Person shall promptly
notify Company in writing, and Company, upon request of the Indemnified Person,
shall retain counsel reasonably satisfactory to the Indemnified Person to
represent the Indemnified Person and any others Company may designate in such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding. Company shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, Company agrees to indemnify any
Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Company shall not, without the prior written consent of
the Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Person,
unless such settlement includes an unconditional release of such Indemnified
Person from all liability on claims that are the subject matter of such
proceeding on terms reasonably satisfactory to such Indemnified Person. If the
indemnification provided for in this paragraph is unavailable to an Indemnified
Person or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then Company under such paragraph, in lieu of indemnifying
such Indemnified Person thereunder, shall contribute to the amount paid or
payable by such Indemnified Person as a result of such losses, claims, damages
or liabilities. The remedies provided for in this paragraph are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any Indemnified Person at law or in equity. The indemnity and contribution
agreements contained in this paragraph shall remain operative and in full force
and effect regardless of the termination of this Transaction.     (c)  
Regulation M. Company is not on the date hereof engaged in a distribution, as
such term is used in Regulation M under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), of any securities of Company, other than (i) a
distribution meeting the requirements of the exception set forth in
Rules 101(b)(10) and 102(b)(7) of Regulation M and (ii) the distribution of the
USD 300,000,000 principal amount of Convertible Senior Notes due 2014. Company
shall not, until the second Scheduled Trading Day immediately following the
Effective Date, engage in any such distribution.

9



--------------------------------------------------------------------------------



 



  (d)   No Manipulation. Company is not entering into this Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act.    
(e)   Transfer or Assignment. Company may not transfer any of its rights or
obligations under this Transaction without the prior written consent of Dealer.
Dealer may, without Company’s consent, transfer or assign all or any part of its
rights or obligations under this Transaction to any third party. If at any time
at which (1) the Section 16 Percentage exceeds 7.5%, (2) the Warrant Equity
Percentage exceeds 14.5%, or (3) the Share Amount exceeds the Post-Effective
Limit (if any applies), Dealer is unable after using its commercially reasonable
efforts to effect a transfer or assignment of Warrants to a third party on
pricing terms reasonably acceptable to Dealer and within a time period
reasonably acceptable to Dealer such that (1) the Section 16 Percentage will be
equal to or less than 7.5%, (2) the Warrant Equity Percentage will be equal to
or less than 14.5%, and (3) the Share Amount will be equal to or less than any
such Post-Effective Limit, then Dealer may designate any Exchange Business Day
as an Early Termination Date with respect to a portion of the Transaction (the
“Terminated Portion”), such that following such partial termination (1) the
Section 16 Percentage will be equal to or less than 7.5%, (2) the Warrant Equity
Percentage will be equal to or less than 14.5%, and (3) the Share Amount will be
equal to or less than such Post-Effective Limit. In the event that Dealer so
designates an Early Termination Date with respect to a Terminated Portion, a
payment shall be made pursuant to Section 6 of the Agreement as if (1) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to this Transaction and a Number of Warrants equal to the number of
Warrants underlying the Terminated Portion, (2) Company shall be the sole
Affected Party with respect to such partial termination and (3) the Terminated
Portion shall be the sole Affected Transaction (and, for the avoidance of doubt,
the provisions of Section 9(j) shall apply to any amount that is payable by
Company to Dealer pursuant to this sentence as if Company was not the Affected
Party). The “Section 16 Percentage” as of any day is the fraction, expressed as
a percentage, (A) the numerator of which is the number of Shares that Dealer and
each person subject to aggregation of Shares with Dealer under Section 13 or
Section 16 of the Exchange Act and rules promulgated thereunder (the “Dealer
Group”) directly or indirectly beneficially own (as defined under Section 13 or
Section 16 of the Exchange Act and rules promulgated thereunder) and (B) the
denominator of which is the number of Shares outstanding. The “Warrant Equity
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the product of (x) the Number of Warrants and (y) the
Warrant Entitlement and (B) the denominator of which is the number of Shares
outstanding. The “Share Amount” as of any day is the number of Shares that
Dealer and any person whose ownership position would be aggregated with that of
Dealer (Dealer or any such person, a “Dealer Person”) under any law, rule,
regulation or regulatory order that for any reason becomes applicable to
ownership of Shares after the Trade Date (“Applicable Laws”), owns, beneficially
owns, constructively owns, controls, holds the power to vote or otherwise meets
a relevant definition of ownership of under the Applicable Laws, as determined
by Dealer in its reasonable discretion. The “Post-Effective Limit” means (x) the
minimum number of Shares that would give rise to reporting or registration
obligations or other requirements (including obtaining prior approval from any
person or entity) of a Dealer Person, or would result in an adverse effect on a
Dealer Person, under the Applicable Laws, as determined by Dealer in its
reasonable discretion, minus (y) 1% of the number of Shares outstanding.
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities to or from Company, Dealer may designate any of its affiliates
to purchase, sell, receive or deliver such Shares or other securities and
otherwise to perform Dealer’s obligations in respect of this Transaction and any
such designee may assume such obligations. Dealer shall be discharged of its
obligations to Company to the extent of any such performance.     (f)  
Dividends. If at any time during the period from and including the Effective
Date, to and including the Expiration Date, (i) an ex-dividend date for a cash
dividend occurs with respect to the Shares (an “Ex-Dividend Date”), and that
dividend differs from the Regular Dividend on a per Share basis or (ii) if no
Ex-Dividend Date for a cash dividend occurs with respect to the Shares in

10



--------------------------------------------------------------------------------



 



      any quarterly dividend period of Company, then the Calculation Agent will
adjust any of the Strike Price, Number of Warrants and/or Daily Number of
Warrants to preserve the fair value of the Warrants to Dealer after taking into
account such dividend or lack thereof. “Regular Dividend” shall mean for any
calendar quarter, USD 0.05 for the first cash dividend or distribution on the
Shares for which the Ex-Dividend Date falls within such calendar quarter, and
zero for any subsequent dividend or distribution on the Shares for which the
Ex-Dividend Date falls within the same calendar quarter.     (g)   Reserved.    
(h)   Additional Provisions.

(i) Amendments to the Equity Definitions:
(A) Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the words “an”; and
adding the phrase “or Warrants” at the end of the sentence.
(B) Section 11.2(c) of the Equity Definitions is hereby amended by (x) replacing
the words “a diluting or concentrative” with “an”, (y) adding the phrase “or
Warrants” after the words “the relevant Shares” in the same sentence and
(z) deleting the phrase “(provided that no adjustments will be made to account
solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares)” and replacing it with the phrase
“(and, for the avoidance of doubt, adjustments may be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares).”
(C) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative” and replacing them with the word “a
material”; and adding the phrase “or Warrants” at the end of the sentence.
(D) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1)
deleting from the fourth line thereof the word “or” after the word “official”
and inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
Dealer’s option, the occurrence of any of the events specified in Section
5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to that
Issuer.”

  (E)   Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

(x) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and
(y) deleting the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares in the amount of the Hedging Shares or” in the penultimate
sentence.

  (F)   Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

(x) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and
(y) (1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C) and (3) deleting the penultimate sentence
in its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other.”
(ii) Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to this Transaction, (1)
Dealer shall have the right to designate

11



--------------------------------------------------------------------------------



 



such event an Additional Termination Event and designate an Early Termination
Date pursuant to Section 6(b) of the Agreement, and (2) Company shall be deemed
the sole Affected Party and the Transaction shall be deemed the sole Affected
Transaction:
(A) Consummation of any share exchange, consolidation or merger of Company or
any other transaction or series of transactions pursuant to which the Shares
will be converted into cash, securities or other property or any sale, lease or
other transfer in one transaction or a series of transactions of all or
substantially all of the consolidated assets of Company and its subsidiaries,
taken as a whole, to any person other than one of Company’s subsidiaries;
provided, however, that a transaction where the holders of all classes of
Company’s common equity immediately prior to such transaction that is a share
exchange, consolidation or merger own, directly or indirectly, more than 50% of
all classes of common equity of the continuing or surviving corporation or
transferee or the parent thereof immediately after such event shall not
constitute an Additional Termination Event. Notwithstanding the foregoing, any
event set forth in this clause (A) shall not constitute an Additional
Termination Event if 100% of the consideration received or to be received by
holders of the Shares, excluding cash payments for fractional Shares, in
connection with such event consists of shares of common stock traded on the New
York Stock Exchange, the NASDAQ Global Market or the NASDAQ Global Select Market
(or any of their respective successors) or which will be so traded or quoted
when issued or exchanged in connection with such event.
(B) (I) Company or any of its subsidiary defaults (as principal or as guarantor
or other surety) in the payment of any principal of or premium or make-whole
amount or interest on any debt that is outstanding in an aggregate principal
amount of at least $50,000,000 beyond any period of grace provided with respect
thereto resulting in such debt becoming or being declared due and payable or
(II) Company or any of its subsidiaries fails to perform or comply with any term
of any evidence of any debt in an aggregate outstanding principal amount of at
least $50,000,000 or of any mortgage, indenture or other agreement relating
thereto or any other condition exists, and as a consequence of such failure or
condition such debt has become, or has been declared, due and payable before its
stated maturity or before its regularly scheduled dates of payment, or (III) as
a consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the right of the holder of debt to convert such debt
into cash or cash and equity interests), Company or any of its subsidiaries has
become obligated to purchase or repay debt before its stated maturity or before
its regularly scheduled dates of payment in an aggregate outstanding principal
amount of at least $50,000,000.
(C) A “person” or “group” within the meaning of Section 13(d) of the Exchange
Act other than Company, its subsidiaries and its and their employee benefit
plans, has become the direct or indirect “beneficial owner,” as defined in Rule
13d-3 under the Exchange Act, of the common equity of Company representing more
than 50% of the voting power of such common equity.
(D) Dealer, despite using commercially reasonable efforts, is unable or
reasonably determines that it is impractical or illegal, to hedge its exposure
with respect to this Transaction in the public market without registration under
the Securities Act or as a result of any legal, regulatory or self-regulatory
requirements or related policies and procedures generally applicable to
transactions of the same type as the Transaction (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Dealer).

  (i)   No Collateral or Setoff. Notwithstanding any provision of the Agreement
or any other agreement between the parties to the contrary, the obligations of
Company hereunder are not secured by any collateral. Obligations under this
Transaction shall not be set off by Company against any other obligations of the
parties, whether arising under the Agreement, this Confirmation, under any other
agreement between the parties hereto, by operation of law or otherwise. Any
provision in

12



--------------------------------------------------------------------------------



 



      the Agreement with respect to the satisfaction of Company’s payment
obligations to the extent of Dealer’s payment obligations to Company in the same
currency and in the same Transaction (including, without limitation Section 2(c)
thereof) shall not apply to Company and, for the avoidance of doubt, Company
shall fully satisfy such payment obligations notwithstanding any payment
obligation to Company by Dealer in the same currency and in the same
Transaction. In calculating any amounts under Section 6(e) of the Agreement,
notwithstanding anything to the contrary in the Agreement, (1) separate amounts
shall be calculated as set forth in such Section 6(e) with respect to (a) this
Transaction and (b) all other Transactions, and (2) such separate amounts shall
be payable pursuant to Section 6(d)(ii) of the Agreement. For the avoidance of
doubt and notwithstanding anything to the contrary provided in this
Section 9(i), in the event of bankruptcy or liquidation of either Company or
Dealer neither party shall have the right to set off any obligation that it may
have to the other party under this Transaction against any obligation such other
party may have to it, whether arising under the Agreement, this Confirmation or
any other agreement between the parties hereto, by operation of law or
otherwise.

  (j)   Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If, in respect of this Transaction, an amount is payable
by Company to Dealer, (i) pursuant to Section 12.7 or Section 12.9 of the Equity
Definitions or (ii) pursuant to Section 6(d)(ii) of the Agreement (a “Payment
Obligation”), Company shall have the right, in its sole discretion, to satisfy
any such Payment Obligation by the Share Termination Alternative (as defined
below) (except that Company shall not make such an election in the event of a
Nationalization, Insolvency, Merger Event or Tender Offer in which the
consideration to be paid to holders of shares consists solely of cash or an
Event of Default in which Company is the Defaulting Party or a Termination Event
in which Company is the Affected Party, other than an Event of Default of the
type described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement
or a Termination Event of the type described in Section 5(b) of the Agreement,
in each case that resulted from an event or events outside Company’s control)
and shall give irrevocable telephonic notice to Dealer, confirmed in writing
within one Scheduled Trading Day, no later than 12:00 p.m. New York local time
on the Merger Date, Tender Offer Date, Announcement Date (in the case of a
Nationalization, Insolvency or Delisting), Early Termination Date or date of
cancellation, as applicable; provided that if Company does not validly elect to
satisfy its Payment Obligation by the Share Termination Alternative, Dealer
shall have the right to require Company to satisfy its Payment Obligation by the
Share Termination Alternative. Notwithstanding the foregoing, Company’s or
Dealer’s right to elect satisfaction of a Payment Obligation in the Share
Termination Alternative as set forth in this clause shall only apply to
Transactions under this Confirmation and, notwithstanding anything to the
contrary in the Agreement, (1) separate amounts shall be calculated with respect
to (a) Transactions hereunder and (b) all other Transactions under the
Agreement, and (2) such separate amounts shall be payable pursuant to
Section 6(d)(ii) of the Agreement, subject to, in the case of clause (a),
Company’s Share Termination Alternative right hereunder.

         
 
  Share Termination Alternative:   If applicable, Company shall deliver to
Dealer the Share Termination Delivery Property on the date (the “Share
Termination Payment Date”) on which the Payment Obligation would otherwise be
due pursuant to Section 12.7 or Section 12.9 of the Equity Definitions or
Section 6(d)(ii) of the Agreement, as applicable, subject to paragraph (k)(i)
below, in satisfaction, subject to paragraph (k)(ii) below, of the Payment
Obligation in the manner reasonably requested by Dealer free of payment.
 
       
 
  Share Termination Delivery Property:   A number of Share Termination Delivery
Units, as calculated by the Calculation Agent, equal to the Payment Obligation
divided by the Share Termination Unit Price. The Calculation Agent shall adjust
the amount of Share Termination Delivery

13



--------------------------------------------------------------------------------



 



         
 
      Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.
 
       
 
  Share Termination Unit Price:   The value to Dealer of property contained in
one Share Termination Delivery Unit on the date such Share Termination Delivery
Units are to be delivered as Share Termination Delivery Property, as determined
by the Calculation Agent in its discretion by commercially reasonable means. The
Calculation Agent shall notify Company of such Share Termination Unit Price at
the time of notification of the Payment Obligation. In the case of a Private
Placement of Share Termination Delivery Units that are Restricted Shares (as
defined below), as set forth in paragraph (k)(i) below, the Share Termination
Unit Price shall be determined by the discounted price applicable to such Share
Termination Delivery Units. In the case of a Registration Settlement of Share
Termination Delivery Units that are Restricted Shares (as defined below) as set
forth in paragraph (k)(ii) below, the Share Termination Unit Price shall be the
Settlement Price on the Merger Date, the Tender Offer Date, the Announcement
Date (in the case of a Nationalization, Insolvency or Delisting), the date of
cancellation or the Early Termination Date, as applicable.
 
       
 
  Share Termination Delivery Unit:   In the case of a Termination Event, Event
of Default Additional Disruption Event or Delisting, one Share or, in the case
of Nationalization, Insolvency, Tender Offer or Merger Event, a unit consisting
of the number or amount of each type of property received by a holder of one
Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Nationalization, Insolvency, Tender Offer or Merger Event. If such
Nationalization, Insolvency, Tender Offer or Merger Event involves a choice of
consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash.
 
       
 
  Failure to Deliver:   Inapplicable
 
       
 
  Other applicable provisions:   If Share Termination Alternative is applicable,
the provisions of Sections 9.8, 9.9, 9.11, 9.12 and 10.5 (as modified above) of
the Equity Definitions will be applicable, except that all references in such
provisions to “Physically-settled” shall be read as references to “Share
Termination Settled” and all references to “Shares” shall be read as references
to “Share Termination Delivery Units”. “Share Termination Settled” in relation
to this Transaction means that Share Termination Alternative is applicable to
this Transaction.

14



--------------------------------------------------------------------------------



 



  (k)   Registration/Private Placement Procedures. If, in the reasonable opinion
of Dealer, following any delivery of Shares or Share Termination Delivery
Property to Dealer hereunder, such Shares or Share Termination Delivery Property
would be in the hands of Dealer subject to any applicable restrictions with
respect to any registration or qualification requirement or prospectus delivery
requirement for such Shares or Share Termination Delivery Property pursuant to
any applicable federal or state securities law (including, without limitation,
any such requirement arising under Section 5 of the Securities Act as a result
of such Shares or Share Termination Delivery Property being “restricted
securities”, as such term is defined in Rule 144 under the Securities Act, or as
a result of the sale of such Shares or Share Termination Delivery Property being
subject to paragraph (c) of Rule 145 under the Securities Act) (such Shares or
Share Termination Delivery Property, “Restricted Shares”), then delivery of such
Restricted Shares shall be effected pursuant to either clause (i) or (ii) below
at the election of Company, unless Dealer waives the need for
registration/private placement procedures set forth in (i) and (ii) below.
Notwithstanding the foregoing, solely in respect of any Daily Number of Warrants
exercised or deemed exercised on any Expiration Date, Company shall elect, prior
to the first Settlement Date for the first Expiration Date, a Private Placement
Settlement or Registration Settlement for all deliveries of Restricted Shares
for all such Expiration Dates which election shall be applicable to all
Settlement Dates for such Warrants and the procedures in clause (i) or clause
(ii) below shall apply for all such delivered Restricted Shares on an aggregate
basis commencing after the final Settlement Date for such Warrants. The
Calculation Agent shall make reasonable adjustments to settlement terms and
provisions under this Confirmation to reflect a single Private Placement or
Registration Settlement for such aggregate Restricted Shares delivered
hereunder.

  (i)   If Company elects to settle the Transaction pursuant to this clause (i)
(a “Private Placement Settlement”), then delivery of Restricted Shares by
Company shall be effected in customary private placement procedures with respect
to such Restricted Shares reasonably acceptable to Dealer; provided that Company
may not elect a Private Placement Settlement if, on the date of its election, it
has taken, or caused to be taken, any action that would make unavailable either
the exemption pursuant to Section 4(2) of the Securities Act for the sale by
Company to Dealer (or any affiliate designated by Dealer) of the Restricted
Shares or the exemption pursuant to Section 4(1) or Section 4(3) of the
Securities Act for resales of the Restricted Shares by Dealer (or any such
affiliate of Dealer). The Private Placement Settlement of such Restricted Shares
shall include customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Dealer, due diligence
rights (for Dealer or any designated buyer of the Restricted Shares by Dealer),
opinions and certificates, and such other documentation as is customary for
private placement agreements for an issuance of its size, all reasonably
acceptable to Dealer. In the case of a Private Placement Settlement, Dealer
shall determine the appropriate discount to the Share Termination Unit Price (in
the case of settlement of Share Termination Delivery Units pursuant to paragraph
(j) above) or any Settlement Price (in the case of settlement of Shares pursuant
to Section 2 above) applicable to such Restricted Shares in a commercially
reasonable manner and appropriately adjust the number of such Restricted Shares
to be delivered to Dealer hereunder; provided that in no event shall such number
be greater than two times the Number of Shares (the “Maximum Amount”).
Notwithstanding the Agreement or this Confirmation, the date of delivery of such
Restricted Shares shall be the Exchange Business Day following notice by Dealer
to Company, of such applicable discount and the number of Restricted Shares to
be delivered pursuant to this clause (i). For the avoidance of doubt, delivery
of Restricted Shares shall be due as set forth in the previous sentence and not
be due on the Share Termination Payment Date (in the case of settlement of Share
Termination Delivery Units pursuant to paragraph (j) above) or on the Settlement
Date for such Restricted Shares (in the case of settlement in Shares pursuant to
Section 2 above).

15



--------------------------------------------------------------------------------



 



      In the event Company shall not have delivered the full number of
Restricted Shares otherwise applicable as a result of the proviso above relating
to the Maximum Amount (such deficit, the “Deficit Restricted Shares”), Company
shall be continually obligated to deliver, from time to time until the full
number of Deficit Restricted Shares have been delivered pursuant to this
paragraph, Restricted Shares when, and to the extent, that (i) Shares are
repurchased, acquired or otherwise received by Company or any of its
subsidiaries after the Trade Date (whether or not in exchange for cash, fair
value or any other consideration), (ii) authorized and unissued Shares reserved
for issuance in respect of other transactions prior to such date which prior to
the relevant date become no longer so reserved and (iii) Company additionally
authorizes any unissued Shares that are not reserved for other transactions.
Company shall immediately notify Dealer of the occurrence of any of the
foregoing events (including the number of Shares subject to clause (i), (ii) or
(iii) and the corresponding number of Restricted Shares to be delivered) and
promptly deliver such Restricted Shares thereafter.     (ii)   If Company elects
to settle the Transaction pursuant to this clause (ii) (a “Registration
Settlement”), then Company shall promptly (but in any event no later than the
beginning of the Resale Period) file and use its reasonable best efforts to make
effective under the Securities Act a registration statement or supplement or
amend an outstanding registration statement in form and substance reasonably
satisfactory to Dealer, to cover the resale of such Restricted Shares in
accordance with customary resale registration procedures, including covenants,
conditions, representations, underwriting discounts (if applicable), commissions
(if applicable), indemnities due diligence rights, opinions and certificates,
and such other documentation as is customary for equity resale underwriting
agreements, all reasonably acceptable to Dealer. If Dealer, in its sole
reasonable discretion, is not satisfied with such procedures and documentation
Private Placement Settlement shall apply. If Dealer is satisfied with such
procedures and documentation, it shall sell the Restricted Shares pursuant to
such registration statement during a period (the “Resale Period”) commencing on
the Exchange Business Day following delivery of such Restricted Shares (which,
for the avoidance of doubt, shall be (x) the Share Termination Payment Date in
case of settlement in Share Termination Delivery Units pursuant to paragraph (j)
above or (y) the Settlement Date in respect of the final Expiration Date for all
Daily Number of Warrants) and ending on the earliest of (i) the Exchange
Business Day on which Dealer completes the sale of all Restricted Shares or, in
the case of settlement of Share Termination Delivery Units, a sufficient number
of Restricted Shares so that the realized net proceeds of such sales equals or
exceeds the Payment Obligation (as defined above), (ii) the date upon which all
Restricted Shares have been sold or transferred pursuant to Rule 144 (or similar
provisions then in force) or Rule 145(d)(2) (or any similar provision then in
force) under the Securities Act and (iii) the date upon which all Restricted
Shares may be sold or transferred by a non-affiliate pursuant to Rule 144 (or
any similar provision then in force) or Rule 145(d)(2) (or any similar provision
then in force) under the Securities Act. If the Payment Obligation exceeds the
realized net proceeds from such resale, Company shall transfer to Dealer by the
open of the regular trading session on the Exchange on the Exchange Trading Day
immediately following the last day of the Resale Period the amount of such
excess (the “Additional Amount”) in cash or in a number of Shares (“Make-whole
Shares”) in an amount that, based on the Settlement Price on the last day of the
Resale Period (as if such day was the “Valuation Date” for purposes of computing
such Settlement Price), has a dollar value equal to the Additional Amount. The
Resale Period shall continue to enable the sale of the Make-whole Shares. If
Company elects to pay the Additional Amount in Shares, the requirements and
provisions for Registration Settlement shall apply. This provision shall be
applied successively until the Additional Amount is equal to zero. In no event
shall Company deliver a number of Restricted Shares greater than the Maximum
Amount.

16



--------------------------------------------------------------------------------



 



  (iii)   Without limiting the generality of the foregoing, Company agrees that
any Restricted Shares delivered to Dealer, as purchaser of such Restricted
Shares, (i) may be transferred by and among Dealer and its affiliates and
Company shall effect such transfer without any further action by Dealer and
(ii) after the period of 6 months from the Trade Date (or 1 year from the Trade
Date if, at such time, informational requirements of Rule 144(c) are not
satisfied with respect to Company) has elapsed after any Settlement Date for
such Restricted Shares, Company shall promptly remove, or cause the transfer
agent for such Restricted Shares to remove, any legends referring to any such
restrictions or requirements from such Restricted Shares upon request by Dealer
(or such affiliate of Dealer) to Company or such transfer agent, without any
requirement for the delivery of any certificate, consent, agreement, opinion of
counsel, notice or any other document, any transfer tax stamps or payment of any
other amount or any other action by Dealer (or such affiliate of Dealer).

      If the Private Placement Settlement or the Registration Settlement shall
not be effected as set forth in clauses (i) or (ii), as applicable, then failure
to effect such Private Placement Settlement or such Registration Settlement
shall constitute an Event of Default with respect to which Company shall be the
Defaulting Party.     (l)   Limit on Beneficial Ownership. Notwithstanding any
other provisions hereof, Dealer may not exercise any Warrant hereunder, have the
“right to acquire” (within the meaning of NYSE Rule 312.04(g)) Shares upon
exercise of any Warrant hereunder or be entitled to take delivery of any Shares
deliverable hereunder, and Automatic Exercise shall not apply with respect to
any Warrant hereunder, to the extent (but only to the extent) that, after such
receipt of any Shares upon the exercise of such Warrant or otherwise hereunder,
(i) the Share Amount would exceed the Post-Effective Limit, or (ii) Dealer Group
would directly or indirectly beneficially own (as such term is defined for
purposes of Section 13 or Section 16 of the Exchange Act and rules promulgated
thereunder) in excess of the lesser of (A) 7.5% of the then outstanding Shares
or (B) 13,577,900 Shares (the “Threshold Number of Shares”). Any purported
delivery hereunder shall be void and have no effect to the extent (but only to
the extent) that, after such delivery, (i) the Share Amount would exceed the
Post-Effective Limit, or (ii) Dealer Group would directly or indirectly so
beneficially own in excess of the Threshold Number of Shares. If any delivery
owed to Dealer hereunder is not made, in whole or in part, as a result of this
provision, Company’s obligation to make such delivery shall not be extinguished
and Company shall make such delivery as promptly as practicable after, but in no
event later than one Business Day after, Dealer gives notice to Company that,
after such delivery, (i) the Share Amount would not exceed the Post-Effective
Limit, and (ii) Dealer Group would not directly or indirectly so beneficially
own in excess of the Threshold Number of Shares.     (m)   Share Deliveries.
Company acknowledges and agrees that, to the extent the holder of this Warrant
is not then an affiliate and has not been an affiliate for 90 days (it being
understood that Dealer will not be considered an affiliate under this paragraph
solely by reason of its receipt of Shares pursuant to this Transaction), and
otherwise satisfies all holding period and other requirements of Rule 144 of the
Securities Act applicable to it, any delivery of Shares or Share Termination
Delivery Property hereunder at any time after 6 months from the Trade Date (or
1 year from the Trade Date if, at such time, informational requirements of Rule
144(c) are not satisfied with respect to Company) shall be eligible for resale
under Rule 144 of the Securities Act and Company agrees to promptly remove, or
cause the transfer agent for such Shares or Share Termination Delivery Property,
to remove, any legends referring to any restrictions on resale under the
Securities Act from the Shares or Share Termination Delivery Property. Company
further agrees that any delivery of Shares or Share Termination Delivery
Property prior to the date that is 6 months from the Trade Date (or 1 year from
the Trade Date if, at such time, informational requirements of Rule 144(c) are
not satisfied with respect to Company), may be transferred by and among Dealer
and its affiliates and Company shall effect such transfer without any further
action by Dealer. Notwithstanding anything to the contrary herein, Company
agrees that any delivery of Shares or Share Termination Delivery Property shall
be effected by book-entry transfer through the facilities of DTC, or any
successor depositary, if at the time of delivery, such class of Shares or

17



--------------------------------------------------------------------------------



 



      class of Share Termination Delivery Property is in book-entry form at DTC
or such successor depositary. Notwithstanding anything to the contrary herein,
to the extent the provisions of Rule 144 of the Securities Act or any successor
rule are amended, or the applicable interpretation thereof by the Securities and
Exchange Commission or any court change after the Trade Date, the agreements of
Company herein shall be deemed modified to the extent necessary, in the opinion
of outside counsel of Company, to comply with Rule 144 of the Securities Act, as
in effect at the time of delivery of the relevant Shares or Share Termination
Delivery Property.     (n)   Waiver of Jury Trial. Each party waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect of any suit, action or proceeding relating to this Transaction.
Each party (i) certifies that no representative, agent or attorney of the other
party has represented, expressly or otherwise, that such other party would not,
in the event of such a suit, action or proceeding, seek to enforce the foregoing
waiver and (ii) acknowledges that it and the other party have been induced to
enter into this Transaction, as applicable, by, among other things, the mutual
waivers and certifications provided herein.     (o)   Tax Disclosure. Effective
from the date of commencement of discussions concerning the Transaction, Company
and each of its employees, representatives, or other agents may disclose to any
and all persons, without limitation of any kind, the tax treatment and tax
structure of the Transaction and all materials of any kind (including opinions
or other tax analyses) that are provided to Company relating to such tax
treatment and tax structure.     (p)   Maximum Share Delivery. Notwithstanding
any other provision of this Confirmation or the Agreement, in no event will
Company be required to deliver more than the Maximum Amount of Shares in the
aggregate to Dealer in connection with this Transaction, subject to the
provisions regarding Deficit Restricted Shares     (q)   Right to Extend. Dealer
may postpone, in whole or in part, any Expiration Date or any other date of
valuation or delivery with respect to some or all of the relevant Warrants (in
which event the Calculation Agent shall make appropriate adjustments to the
Daily Number of Warrants with respect to one or more Expiration Dates) if Dealer
determines, in its commercially reasonable judgment, that such extension is
reasonably necessary or appropriate to preserve Dealer’s hedging or hedge unwind
activity hereunder in light of existing liquidity conditions or to enable Dealer
to effect purchases of Shares in connection with its hedging, hedge unwind or
settlement activity hereunder in a manner that would, if Dealer were Issuer or
an affiliated purchaser of Issuer, be in compliance with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Dealer.     (r)   Status of Claims in Bankruptcy.
Dealer acknowledges and agrees that this Confirmation is not intended to convey
to Dealer rights against Company with respect to the Transaction that are senior
to the claims of common stockholders of Company in any United States bankruptcy
proceedings of Company; provided that nothing herein shall limit or shall be
deemed to limit Dealer’s right to pursue remedies in the event of a breach by
Company of its obligations and agreements with respect to the Transaction;
provided, further, that nothing herein shall limit or shall be deemed to limit
Dealer’s rights in respect of any transactions other than the Transaction.    
(s)   Securities Contract; Swap Agreement. The parties hereto intend for:
(a) the Transaction to be a “securities contract” and a “swap agreement” as
defined in the Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”), and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 546(e),
546(g), 555 and 560 of the Bankruptcy Code; (b) a party’s right to liquidate the
Transaction and to exercise any other remedies upon the occurrence of any Event
of Default under the Agreement with respect to the other party to constitute a
“contractual right” as described in the Bankruptcy Code; and (c) each payment
and delivery of cash, securities or other property hereunder to constitute a
“margin payment” or “settlement payment” and a “transfer” as defined in the
Bankruptcy Code.

18



--------------------------------------------------------------------------------



 



  (t)   Delivery or Receipt of Cash. For the avoidance of doubt, other than
receipt of the Premium by Company, nothing in this Confirmation shall be
interpreted as requiring Company to cash settle this Transaction, except in
circumstances where such cash settlement is within Company’s control (including,
without limitation, where Company elects to deliver or receive cash, where
Company fails timely to elect the Share Termination Alternative, or where
Company has made Private Placement Settlement unavailable due to the occurrence
of events within its control ) or in those circumstances in which holders of the
Shares would also receive cash.

19



--------------------------------------------------------------------------------



 



          Company hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Company with respect to the Transaction, by manually signing this
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to John Servidio, Bank of America, N.A., Facsimile No.
(704) 208-2869.
Very truly yours,

                  Bank of America, N.A.    
 
           
 
  By:   /s/ Michael Voris    
 
                Authorized Signatory         Name: Michael Voris    

Accepted and confirmed
as of the Trade Date:
Newell Rubbermaid Inc.

             
 
  By:   /s/ Dale L. Metz    
 
                Authorized Signatory         Name: Dale L. Metz    

